Name: Commission Regulation (EEC) No 3636/88 of 22 November 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 317/724. 11 . 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3636/88 of 22 November 1988 establishing unit values for the determination of the customs value of certain 1 perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 25 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. s Done at Brussels, 22 November 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26. (2) OJ No L 355, 17. 12. 1987, p. 19 . No L 317/8 Official Journal of the European Communities 24. 11 . 88 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 18,66 811 147,08 38,71 130,48 3 098 14,41 28 738 43,65 12,49 1.20 0702 00 10 0702 00 90 Tomatoes 52,75 2 291 422,04 109,31 373,66 9 080 40,95 81 319 123,24 34,65 1.30 0703 10 19 Onions (other than sets) 9,65 419 77,20 19,99 68,35 1 661 7,49 14 874 22,54 6,33 1.40 0703 20 00 Garlic 154,48 6 709 1 235,81 320,09 1 094,14 26 589 119,92 238 116 360,86 101 /7 1.50 ex 0703 90 00 Leeks » 33,74 1 465 269,90 69,90 238,96 5 807 26,19 52 004 78,81 22,16 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 '4 055 19,14 37 482 57,16 17,15 \ 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 29,30 1 272 234,38 60,70 207,51 5 043 22,74 45 161 68,44 19,24 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 132,07 5 735 1 056,50 273,65 935,38 22 731 102,52 203 566 308,50 86,75 1.100 ex 0704 90 90 Chinese cabbage 29,65 1 287 237,21 61,44 210,01 5 103 23,01 45 705 69,26 19,47 1.110 0705 11 10 Cabbage lettuce (head lettuce) 87,78 3 812 702,21 181,88 621,71 15 108 68,14 135 303 205,05 57,66 \ 0705 1 1 90 I I \ I \ I 1.120 ex 0705 29 00 Endives 91,00 3 955 723,03 188,90 640,84 15 038 70,68 140 150 212,02 60,29 1.130 ex 0706 10 00 Carrots 21,56 937 170,68 44,80 151,01 3 583 16,69 33 191 50,50 14,33 1.140 ex 0706 90 90 Radishes 101,01 4 386 808,03 209,29 715,40 17 385 78,41 155 692 235,95 66,35 1.150 0707 00 1 1 0707 00 19 Cucumbers 57,01 2 476 456,07 118,13 403,79 9 812 44,25 87 877 133,17 37,44 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 269,33 11 696 2 154,47 558,05 1 907,49 46 355 209,07 415 124 629,12 176,91 1.170 0708 20 10 Beans (Vigna spp., Phaseolus 85,95 3 732 687,60 178,10 608,77 14 794 66,72 132 487 200,78 56,46 0708 20 90 spp.) \ l \ I l 1.180 ex 0708 90 00 Broad beans 48,85 2 122 387,72 101,69 343,94 8 151 38,04 75 454 113,88 32,05 1.190 0709 10 00 Globe artichokes 90,18 3 916 721,40 186,85 638,70 15 521 70,00 138 999 210,65 59,?3 1.200 II Asparagus : ||Il Il \ \ 1.200.1 ex 0709 20 00  green 507,49 22 039 4 059,66 1 051,52 3 594,26 87 347 393,95 782 215 1 185,46 333,34 1.200.2 ex 0709 20 00  other 272,56 11 837 2 180,34 564,75 1 930,39 46 912 211,58 420 108 636,68 179,03 1.210 0709 30 00 Aubergines (egg-plants) 79,83 3 467 638,66 165,42 565,45 13 741 61,97 123 058 186,49 52,44 1.220 ex 0709 40 00 Celery stalks and leaves 73,33 3 187 578,02 152,13 512,77 12 178 56,65 112 937 171,54 49,10 1.230 0709 51 30 Chantarelles 660,65 28 685 5 250,36 1 368,47 4 657,88 110 953 510,76 1 022 231 1 542,93 437,30 1.240 0709 60 10 Sweet peppers 57,22 2 485 457,74 118,56 405,26 9 848 44,42 88 197 133,66 37,58 1.250 0709 90 50 Fennel 32,53 1 412 259,53 67,57 229,50 5 422 25,30 50 234 75,81 21 /0 1.260 0709 90 70 Courgettes 46,55 2 021 372,38 96,45 329,69 8 012 36,13 71 750 108,73 30,57 1.270 ex 0714 20 00 Sweet ' potatoes, whole fresh 109,28 4 745 874,19 226,43 773,98 18 809 84,83 168 440 255,27 71,78 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 91,63 3 979 733,00 189,86 648,97 15 771 71,13 141 234 214,04 60,18 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 26,69 1 159 213,53 55,31 189,05 4 594 20,72 41 144 62,35 17,53 2.30 ex 0804 30 00 Pineapples, fresh 38,46 1 670 307,69 79,69 272,42 6 620 29,85 59 287 89,85 25,26 2.40 ex 0804 40.10 ex 0804 40 90 Avocados, fresh 143,21 6 219 1 145,61 296,73 1 014,28 24 649 111,17 220 737 334,53 94,06 2.50 ex 0804 50 00 Guav4s and mangoes, fresh 251,79 10 934 2 014,18 521,71 1 783,28 43 337 195,46 388 093 588,16 1 65,39 2.60 Sweet oranges, fresh : \ \ 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi ­ sanguines 29,72 1 297 236,91 61,89 209,89 4 956 23,08 45 908 69,88 19,22 24. 11 . 88 Official Journal of the European Communities No L 317/9 Amount of unit values per 100 kg net CN code DescriptionCode ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 79,26 58 9612.60.2 1 661 306,00 270,92 6 584 29,69 89,35 25,12  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.60.3 998 183,98 47,65 162,89 3 958 17,85 35 450 53,72 15,10 2.70 38,25 23,00 52,63 36,49 71,31 38,59 43,13 95,46 44,67 68,00 72,99 2 285 1 584 3 113 1 678 421,01 291,91 568,29 308,64 122,93 85,24 167,62 90,27 2.70.1 2.70.2 2.70.3 2.70.4 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 080530 10 ex 0805 30 90 109,04 75,61 148,47 80,04 89,38 197,80 372,74 258,44 503,48 273,20 305,52 676,13 9 058 6 280 11 890 6 586 7 424 16 431 40,85 28,32 55,37 29,95 33,48 74,10 81 120 56 245 110 122 59 514 66 491 147 145 2.80 1 873 4 146 345,08 763,68 34,57 23,96 46,1 1 25,27 28.33 62,70 29.34 44,67 47,94 2.85 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and Wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other 100,76 223,00 104,34 158,86 170,51 2.90 2.90.1 2.90.2 2.100 68 852 104 823 112 512 357,34 544,02 583,93 92,55 140,91 151,24 316,37 481,66 516,99 7 688 11 705 12 563 34,67 52,79 56,66 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 103,78 91,95 2 192 10,05 20 1182.110 2.120 26,98 1 940 2 953 3 170 565 1 768 5 275 2011 1 841 2.120.1 325,68 84,35 288,35 7007 31,60 62 753 13,01 40,71 121,47 46,30 42,36 30,42 95,10 283,76 108,17 99,08 8,53 26,74 79,79 30,41 27,74 2.120.2 20 908 7 970 94,30 35,94 187 236 71 375Apples 971,75 370,43 251,70 95,94 860,35 327,962.130 2.140 338,76 87,85 299,86 7 228 32,88 65 321 2.150 2.160 251,17 943,71 65,62 248,38 222,52 837,19 5 255 19 882 24,47 92,50 48 671 184 388 74,08 280,06 20,38 80,17 ex 0807 10 90 | ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 11 0809 40 19 0810 10 10 0810 10 90 0810 40 30 0810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90 2.170 2.180 2.190 1 704,97 495,21 1 560,27 441,62 130,52 404,66 1 509,51 439,90 1 381,11 36 684 10 461 33 293 165,45 48,51 151,44 328 514 96 306 300 860 497,86 147.36 456.37 139,99 40,75 127,76 Pears (other than the Nashi variety (Pyrus Pyrifolia)) Apricots Cherries Peaches Nectarines Plums Strawberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 2 460,33 31,51 119,73 213,13 62,60 195,12 347,39 296,30 149,48 50,84 90,94 259,53 1 376 5 203 9 256 2 731 8 482 15 086 12 867 6 492 2 208 3 949 11 278 2 778,91 2 370,24 1 195,82 719,79 613,93 309,74 2 098,52 59 791 50 998 25 729 269,67 230,01 116,04 535 440 456 698 230 4111 058,73 811,46 692,13 349,19 118,76 212,43 606,67 228,18 194,62 98,19 33,39 59,73 171,50 2.200 2.210 2.220 2.230 2.240 2.250 406,71 1 727,47 2 066,46 105,34 188,42 537,59 360,09 644,07 1 828,41 8 750 15 652 43 683 39,46 70,59 200,54 78 366 140 169 402 032